      Case 2:16-cr-00631-DAK-PMW Document 140 Filed 10/29/18 Page 1 of 2




DARYL P. SAM (8276)
Daryl P. Sam, PLLC
5955 South Redwood Road, Suite 102
Salt Lake City, Utah, 84123
Telephone: (801) 506-6767
Fax: (801) 386-5476
Email: daryl.sam@gmail.com

______________________________________________________________________________

                      IN THE UNITED STATES DISTRICT COURT
                       DISTRICT OF UTAH, CENTRAL DIVISION


                                                   APPEARANCE OF CO-COUNSEL
 UNITED STATES OF AMERICA

               Plaintiff,

 v.
                                                     Case No. 2:16-CR-00631-DAK
 AARON MICHAEL SHAMO,

               Defendant.


       Daryl P. Sam hereby enters his appearance as co-counsel for the defendant, AARON

MICHAEL SHAMO.

       DATED this 29th day of October, 2018.


                                                   /s/ Daryl P. Sam
                                                   Daryl P. Sam
                                                   Attorney for Defendant




                                               1
     Case 2:16-cr-00631-DAK-PMW Document 140 Filed 10/29/18 Page 2 of 2




                                CERTIFICATE OF SERVICE


         I hereby certify that on October 29, 2018, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF electronic filing system which sent notification of such filing
to all counsel on record.



                                                                /s/ Daryl P. Sam




                                                2
